ACCEPTED
                                                                                          03-14-00561-CV
                                                                                                 4681460
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     3/27/2015 5:00:33 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                NO.03-14-00561-CV

       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
               DANA DUTSCHMANN and KEVIN                   BIERWIRTH
                                                                 3/27/2015 5:00:33 PM
                            Appellant                              JEFFREY D. KYLE
                               v.                                        Clerk



              FEDERAL NATIONAL MORTAGE ASSOCIATION
                             Appellee.



            APPELLANT'S MOTION TO EXTEND TIME FOR FILING
                         APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Dana Dutschmann, Appellant, moves this Court to grant an extension of

time to file Appellant's Brief, and respectfully states:

       1. Appellant's Briefwas extended by the court to March 19,2015.

       2. Appellant seeks an extension of time to March 19, 2015 in order to file

Appellant's Brief..

       4.     This extension of time is necessary because Appellant, required

additional time to research and finalize her brief.

       5.     This is the first extension of time Appellant has sought for the filing

his brief.

       F or these reasons, Dana Dutschmann requests that this court render an order
                                           Dana Dutschmann
                                           13276 Research Blvd. Ste. 204
                                           Austin, Texas 78750



                     CERTIFICATE OF CONFERENCE

      On March 27, 2015, an attempt was made to confer with Douglas Dent,

attorney for the Appellee, in order to confer as to the extension but Dutschmann

was unable to reach Mr. Dent.




                                                 .siL. &a/hM~~
                                                 Dana Dutschmann

                         CERTIFICATE OF SERVICE

      On March 27,2015, a copy of the attached motion for extension of time was
sent by U. S. Postal Service to:

      Douglas G. Dent
      6836 Bee Caves Road, Bldg. 3, Suite 303       J          h
      Austin, TX 78746                          .~v'<, ~7"F(*,